— In a matrimonial action, the defendant husband appeals from a judgment of the Supreme Court, Queens County, dated March 28, 1979, which, after a nonjury trial, inter alia, (1) granted plaintiff a divorce based on cruel and inhuman treatment, (2) awarded plaintiff custody of the parties’ two children and ordered the defendant to pay plaintiff $40 per week for the support of each child, and (3) awarded plaintiff a counsel fee of $1,500. Judgment affirmed, with costs. The record amply supports Special Term’s findings. The issue was solely one of credibility and Special Term was in the best position to determine that issue. Mollen, P. J., Lazer, Gibbons and Margett, JJ., concur.